DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/09/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claims 1-15 are objected to because of the following informalities:  
Claim 1 recites the limitation "the operation" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the or each" [sic] in line 1.
Claim 9 recites the limitation "the inductance" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the AC output voltage" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2-10 inherit the same from claim 1.
Claim 11 recites the limitation "the AC line frequency" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "the AC input lines" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "the positive AC half cycle" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "the negative AC half cycle" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation "the ON/OFF duty cycle" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation "the next" in line 2.  There is insufficient antecedent basis for this limitation in the claim. What next?
Claims 12-14 inherit the same from claim 11.
Claim 15 recites the limitation "the AC line frequency" in line 4.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 15 recites the limitation "the AC output voltage" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "one pair" in line 5.  There is insufficient antecedent basis for this limitation in the claim. Is the applicant referring to the first or second pair; or, is the applicant claiming an additional pair?
Claim 1 recites the limitation "the other pair" in line 5.  There is insufficient antecedent basis for this limitation in the claim. Is the applicant referring to the first or second pair; or, is the applicant claiming more pairs?
Claim 1 recites the limitation "the switching frequency" in line 7.  There is insufficient antecedent basis for this limitation in the claim. What switching frequency is the applicant referring to?
Claim 1 recites the limitation "the pairs" in line 7.  There is insufficient antecedent basis for this limitation in the claim. Is the applicant referring to the first or second pair; or, is the applicant referring to the one pair and the other pair? Which pairs is the applicant referring to?
Claim 1 recites the limitation "the AC input/output frequency" in line 8.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 1 recites the limitation "input/output" in line 8.  Does this mean input AND output; or, input OR output?
Claim 2 recites the limitation "the four switches" in line 2.  There is insufficient antecedent basis for this limitation in the claim. What four switches is the applicant referring to?
Claim 4 recites the limitation "one of both of the input rails" in line 2.  There is insufficient antecedent basis for this limitation in the claim. The applicant only claimed input and output rails, not one or both input rails.
Claim 5 recites the limitation "the high frequency switched pair" in line 2.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 6 recites the limitation "the switches being switch at high frequency" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "one operates" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Who is the “one” that the applicant is referring to?
Claim 6 recites the limitation "the other" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Who is the “other” that the applicant is referring to?
Claim 6 recites the limitation "their roles" in line 3.  There is insufficient antecedent basis for this limitation in the claim. Who is “their”?
Claim 6 recites the limitation "the AC input" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the input rails" in line 1.  There is insufficient antecedent basis for this limitation in the claim. The applicant only claimed input and output rails, not multiple input rails.
Claim 9 recites the limitation "the inductors" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the inductors on each rail" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Is the applicant claiming plural inductors one input rail and plural inductors on another input rail?
Claim 10 recites the limitation "the four switches" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the other switches" in line 4.  There is insufficient antecedent basis for this limitation in the claim. Which switches are “the others”?
Claim 11 recites the limitation "the other pair" in line 3.  There is insufficient antecedent basis for this limitation in the claim. Is the applicant referring to the first or second pair; or, is the applicant claiming more pairs?
Claim 11 recites the limitation "the switching frequency" in line 3.  There is insufficient antecedent basis for this limitation in the claim. What switching frequency is the applicant referring to? 
Claim 12 recites the limitation "the pair of switches being switched at the high frequency" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Which pair is this, the first, second or some other pair?
Claim 12 recites the limitation "the inductor(s)" [sic] in line 2.  Which is it, singular or plural?
Claim 13 recites the limitation "the roles" in line 2.  There is insufficient antecedent basis for this limitation in the claim. What roles?
Claim 14 recites the limitation "the pair…being switched at high frequency" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Which pair is being switched at high frequency?
Claim 14 is vague and confusing. Is the ON and OFF being alternated or are the switches being alternated? Please clarify.
Claim 15 recites the limitation "switching one pair" in line 4.  There is insufficient antecedent basis for this limitation in the claim. Is “one pair” one of the first or second pairs or is this a third pair?
Claim 15 recites the limitation "the switching frequency" in line 5.  There is insufficient antecedent basis for this limitation in the claim. Which switching frequency is the applicant referring to?
Claim 15 recites the limitation "the pairs of switches" in line 5.  There is insufficient antecedent basis for this limitation in the claim. Which pairs of switches? Would that be the first and second pair or the one pair and the other pair that the applicants referring to?
Claim 15 recites the limitation "opposing switches" in line 8.  There is insufficient antecedent basis for this limitation in the claim. What opposing switches are these?
Claim 15 recites the limitation "the other switches" in line 9.  There is insufficient antecedent basis for this limitation in the claim. What switching frequency is the applicant referring to?

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6 and 11-14 is/are rejected under 35 U.S.C. 102a2 as being anticipated by Gu et al. (US 2021/0226528).
As the claim language is best understood, Gu et al. disclose a power factor correction circuit for use in AC-DC conversion comprising first (122, 124) and second (114, 116) pairs of switches connected across input (320) and output rails in a full bridge configuration, and a controller (126) configured to control operation of the switches such that: one pair of switches is switched on and off at an AC input frequency and the other pair of switches is switched on and off at high frequency ([0023]); and n = 0; 0 being an integer.

Claim(s) 1-14 is/are rejected under 35 U.S.C. 102a2 as being anticipated by Yang et al. (US 2017/0294833).
As the claim language is best understood, Yang et al., figure 2A, disclose a power factor correction circuit for use in AC-DC conversion comprising first (S1, S2) and second (SN1, SN2) pairs of switches connected across input and output rails in a full bridge configuration, and a controller (not shown except for 21, 25, 27, etc.) configured to control operation of the switches such that: one pair of switches is switched on and off at an AC input frequency and the other pair of switches is switched on and off at high frequency ([0045]); and n = 0; 0 being an integer. Bidirectional (abstract), inductors (L1, L2)

Allowable Subject Matter
Claim 15 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2021/10313875 Messina et al.; US 10,720,829 Huang et al. disclose a totem pole bridgeless PFC circuit.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY L LAXTON whose telephone number is (571)272-2079. The examiner can normally be reached Monday-Friday, 8 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/GARY L LAXTON/Primary Examiner, Art Unit 2896                                       7/28/2022